Order entered January 27, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00091-CR

                           MARCIE LYNN MCCARTHY, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. MB1052426-M

                                             ORDER
        The Court GRANTS court reporter Terri Foster Jones’s January 23, 2015 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Jones to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.

        We ORDER the Dallas County District Clerk to file the clerk’s record within FIFTEEN

(15) DAYS from the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE